Title: From University of Virginia Board of Visitors to Literary Fund Board, 12 May 1823
From: University of Virginia Board of Visitors
To: Literary Fund Board


                        
                        
                    Know all men by these presents that we Thomas Jefferson rector and James Breckenridge, James Madison, Joseph C. Cabell, John H. Cocke Chapman Johnson and George Loyall, Visitors of the University of Virginia are held and firmly bound to the President and Directors of the Literary fund in the sum of sixty thousand Dollars, to the payment whereof, well and truly to be made, we bind ourselves and our successors to the President and Directors and their successors firmly by these presents, sealed with the common seal of the sd Rector and Visitors, and dated this twelfth day of May in the year one thousand eight hundred and twenty three.The condition of this obligation is such that whereas the President and Directors of the Literary fund, under authority of the act of the General assembly of the 5th day of February 1823.  intitled ‘An act concerning the University of Virginia, and for other purposes,’ have this day loaned to the Rector and Visitors of the said University the sum of thirty thousand Dollars for the purposes of completing the buildings, and making the necessary preparations, for putting the sd University into operation, on the conditions that  an interest of six per centum per annum be paid out of the annual appropriation, heretofore made by law for the endowment of the sd University and that the surplus of the sd annual appropriation, over and above what may be necessary for the payment of loans already made to them and the loan or loans which may be negociated under this act, shall be pledged for the redemption of the principal sums loaned, and to be loaned as aforesaid in such manner as the legislature may hereafter prescribe: Now therefore if the said Rector and Visitors and their successors shall faithfully pay  to the sd President and Directors of the Literary fund and their successors annually on theday ofan interest of six percentum per annum on the sd sum of thirty thousand Dollars, or on so much of the said sums as shall be bearing interest until the whole of the principal shall have been paid, and shall also faithfully pay the sd principal sum of thirty thousand dollars according to the provisions of the sd act of assembly, applying for that purpose the sums of money appropriated annually by law for the use or for the benefit of the sd University, or so much thereof as may be requisite, which sums of money, so appropriated in cash year, so far as requisite for the purpose, are hereby pledged and set apart by the sd Rector and Visitors to be applied by the President and Directors of the Literary fund to the payment of the said interest and principal sum of thirty thousand dollars, borrowd as aforesaid, and to no other uses  or objects until the sd payment shall have been made, then the above obligation shall be void, otherwise shall remain in full force and virtue.signed, sealed and delivered in presence of
                        L H MarstatterGeo Welsh
                    Th: Jefferson Rector